


Exhibit 10.10






TEXTRON




 
DEFERRED INCOME PLAN
FOR NON-EMPLOYEE DIRECTORS
____________________
 
As Amended and Restated
Effective January 1, 2008
 
 







Deferred Income Plan
for Non-Employee Directors
 
As Amended and Restated
Effective January 1, 2008


Table of Contents




 
Introduction



 
Article I - Definitions

 
1.01
“Account” 
 

 
1.02
“Beneficiary” 
 

 
1.03
“Benefits Committee” 
 

 
1.04
“Deferred Income” 
 

 
1.05
“IRC” 
 

 
1.06
“Participant” 
 

 
1.07
“Plan” 
 

 
1.08
“Separation From Service” 
 

 
1.09
“Textron Company” 
 

 
1.10
“Total Disability” 
 



 
Article II - Participation

 
2.01
Initial Enrollment 
 

 
2.02
Deferral Election 
 

 
2.03
Non-Elective Deferred Compensation 
 



 
Article III - Investment Accounts

 
3.01
Investment Accounts 
 

 
3.02
Moody’s Account 
 

 
3.03
Stock Unit Account 
 

 
3.04
Quarterly Adjustments 
 

 
3.05
Transfers and Distributions From Stock Unit Account 
 



 
Article IV - Vesting

 
4.01
Elective Deferred Income, Automatic Deferred Income, and Annual Stock Unit
Grant 
 

 
4.02
Textron Company Contribution 
 

 
4.03
Forfeiture of Non-Vested Amounts 
 



 
Article V - Payments to Participants

 
5.01
Separation From Service 
 

 
5.02
Time and Form of Payment 
 

 
5.03
Distribution Elections 
 


 
Table of Contents
Page i
 
 
5.04
Automatic Lump Sum Payments 
 

 
5.05
Administrative Adjustments in Payment Date 
 

 
5.06
Distributions Before January 1, 2008 
 



 
Article VI - Payments to Beneficiaries

 
6.01
Designating a Beneficiary 
 

 
6.02
Default Beneficiary 
 

 
6.03
Beneficiary Who Is Not Legally Competent 
 

 
6.04
Distributions Upon Death 
 



 
Article VII - Unfunded Plan



 
Article VIII - Plan Administration

 
8.01
Plan Administrator’s Powers 
 

 
8.02
Use of Third Parties to Assist with Plan Administration 
 

 
8.03
Proof of Right to Receive Benefits 
 

 
8.04
Claims Procedure 
 



 
Article IX - Amendment and Termination

 
9.01
Amendment or Termination 
 

 
9.02
Restrictions on Amendment or Termination 
 

 
9.03
Distributions Upon Plan Termination 
 



 
Article X - Miscellaneous

               10.01
Use of Masculine or Feminine Pronouns 
 

               10.02
Transferability of Plan Benefits 
 

               10.03
Section 409A Compliance 
 

               10.04
Controlling State Law 
 



Table of Contents
Page ii





 
Deferred Income Plan
for Non-Employee Directors
 
As Amended and Restated
Effective January 1, 2008
 
Introduction
 
The Deferred Income Plan for Non-Employee Directors (the “Plan”) is an unfunded,
nonqualified deferred compensation arrangement.  The Plan provides both elective
and nonelective deferred compensation for non-employee directors of
Textron.  The Plan is amended and restated, effective January 1, 2008, to
reflect the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended (the “IRC”) and to incorporate certain other changes.
 
Appendix A sets forth the provisions of the Plan as in effect on October 3,
2004, when IRC Section 409A was enacted as part of the American Jobs Creation
Act of 2004.  Deferred compensation that was earned and vested (within the
meaning of Section 409A) before January 1, 2005, and any subsequent increase
that is permitted to be included in this amount under Section 409A, is
calculated and paid solely as provided in Appendix A, and is not subject to any
other provisions of the Deferred Income Plan for Non-Employee Directors.
 
Deferred compensation that was earned or vested after 2004 and before January 1,
2008, is subject to the provisions of IRC Section 409A.  This deferred
compensation is paid exclusively as provided in the Deferred Income Plan for
Non-Employee Directors (not including Appendix A).  Although the provisions of
the Deferred Income Plan for Non-Employee Directors generally are effective as
of January 1, 2008, the provisions that govern the distribution of benefits
earned or vested after 2004 are effective as of January 1, 2005.
 
Section 5.03(a) permits a Participant to make an election before the end of 2007
to receive the Participant’s Account under one of the distribution options in
Section 5.02.  Appendix A also permits a Participant to make a distribution
election before the end of 2007 for the benefits payable under the
Appendix.  These special election provisions are effective as of July 25, 2007,
the date on which this amended and restated Plan was adopted by the Board of
Directors of Textron Inc.
 
 
Page 1
 


Article I - Definitions
 
In this document, the following terms shall have the meanings set forth in this
Article, unless a contrary or different meaning is expressly provided:
 
1.01  
“Account” means the bookkeeping entry used to record deferred income and
earnings credited to a Participant under the Plan.  A Participant’s Account may
be divided into sub-accounts, as determined by the Benefits Committee, to track
earnings on different hypothetical investment funds.  All amounts credited to
the Account shall be unfunded obligations of Textron: no assets shall be set
aside or contributed to the Plan for the Participant’s benefit.  A Participant’s
Account does not include deferred income that was earned and vested (within the
meaning of IRC Section 409A) before January 1, 2005, and any subsequent increase
that is permitted to be included in such amount under IRC Section 409A.  These
amounts are calculated and paid solely as provided in Appendix A.

 
1.02  
“Beneficiary” means the person or persons entitled under this Plan to receive
Plan benefits after a Participant’s death.  A Participant’s estate may also be
the Participant’s Beneficiary.

 
1.03  
“Benefits Committee” means the Employee Benefits Committee of Textron.

 
1.04  
 “Deferred Income” means any elective or non-elective deferred compensation
credited to a Participant’s Account under this Plan.  A Participant’s Deferred
Income may consist of some or all of the following amounts:

 
 
(a)
Automatic Deferred Income:  A non-elective deferral of a portion of a
Participant’s annual retainer equal to $65,000 into the Participant’s Stock Unit
Account.

 
 
(b)
Elective Deferred Income:  A deferral of a Participant’s annual retainer (in
excess of the Automatic Deferred Income), or meeting fees, made at the election
of a Participant and credited to the Moody’s Account or Stock Unit Account at
the Participant’s direction.

 
 
(c)
Textron Company Contribution:  A matching contribution allocated to a
Participant’s Stock Unit Account equal to 10% of any Elective Deferred Income
the Participant allocates to the Stock Unit Account.

 
 
(d)
Annual Stock Unit Grant:  An annual contribution to an eligible Participant’s
Stock Unit Account equal to 20% of the Participant’s then-current annual
retainer.

 
1.05  
“IRC” means the Internal Revenue Code of 1986, as amended.  References to any
section of the Internal Revenue Code shall include any final regulations
interpreting that section.

 
Page 2
 
1.06  
“Participant” means a current non-employee director of Textron, or a former
non-employee director whose Account has not been forfeited or fully distributed.

 
1.07  
“Plan” means this Deferred Income Plan for Non-Employee Directors, as amended
and restated from time to time.

 
1.08  
“Separation From Service” means a Participant’s resignation, removal, or
retirement from Textron’s Board of Directors (for a reason other than death or
Total Disability) that constitutes a good-faith, complete termination of his
relationship with Textron, and that also qualifies as a “separation from
service” for purposes of IRC Section 409A.

 
1.09  
“Textron Company” means Textron or any company controlled by or under common
control with Textron within the meaning of IRC Section 414(b) or (c).

 
1.10  
“Total Disability” means physical or mental incapacity of a Participant who is
serving as a director on the disability date that would enable the Participant
to receive disability benefits under the Federal Social Security Act (if he were
otherwise eligible for Social Security disability benefits), and that also
qualifies as a “disability” for purposes of IRC Section 409A.

 
Article II - Participation
 
2.01  
Initial Enrollment.  A non-employee director shall complete the enrollment
process established by Textron in order to become a Participant in the
Plan.  The enrollment material shall designate the time and form of distribution
for the Participant’s Account, designate the amount of Elective Deferred Income
the Participant chooses to contribute and the portion allocated to each
investment fund, and identify the Participant’s Beneficiary.

 
 
(a)
If the non-employee director was not previously eligible to participate in any
other account-based elective deferred compensation arrangement of a Textron
Company, he may enroll in the Plan within thirty (30) days after he is first
elected as a non-employee director.  A non-employee director’s initial deferral
election shall apply only to compensation paid for services to be performed in
calendar quarters beginning after the election is made.  If the non-employee
director does not complete his enrollment within the initial 30-day period, his
enrollment shall not become effective until the beginning of the next calendar
year.

 
 
(b)
If a non-employee director was previously eligible to participate in any other
account-based elective deferred compensation arrangement of a Textron Company,
he may enroll in the Plan at a time designated by Textron, but not later than
December 31 of the year in which he is first elected as a non-employee director,
and his enrollment shall not become effective until the beginning of the next
calendar year.

 
Page 3
 
2.02  
Deferral Election.  Subject to the requirements set forth in Section 2.01, a
Participant may elect to defer any or all of the annual retainer (in excess of
the $65,000 Automatic Deferred Income) and meeting fees into either the Moody’s
Account or the Stock Unit Account.  After the Participant’s initial deferral
election, the Participant shall file a new deferral election each year, at a
time designated by Textron (but not later than December 31), for any eligible
compensation the Participant will earn in the following year.  A deferral
election shall become irrevocable at the election deadline established by
Textron.

 
2.03  
Non-Elective Deferred Compensation.  In addition to any Elective Deferred
Income, a Participant’s Account shall be credited with the following types of
non-elective Deferred Income:

 
 
(a)
Automatic Deferred Income.  A portion of a Participant’s annual retainer equal
to $65,000 shall automatically be deferred into the Participant’s Stock Unit
Account.

 
 
(b)
Textron Company Contribution.  A Participant shall receive a matching
contribution in the Participant’s Stock Unit Account equal to 10% of any
Elective Deferred Income the Participant allocates initially to the Stock Unit
Account.

 
 
(c)
Annual Stock Unit Grant. A Participant shall receive an annual contribution to
the Participant’s Stock Unit Account equal to 20% of the Participant’s annual
retainer on the contribution date, provided that the Participant is serving as a
non-employee director on the date of Textron’s annual meeting of shareholders in
the year of the contribution and has been a non-employee director for more than
three months on the contribution date.

 
Article III - Investment Accounts
 
3.01  
Investment Accounts.  For recordkeeping purposes, Textron shall maintain a
Moody’s Account and a Stock Unit Account, as necessary, to credit hypothetical
investment gains and losses to a Participant’s Account.  A Participant may
direct the extent to which his Elective Deferred Income is allocated initially
to the Moody’s Account or the Stock Unit Account, and Elective Deferred Income
will be credited quarterly.  Any Automatic Deferred Income, Textron Company
Contribution, or Annual Stock Unit Grant shall be allocated automatically to the
Stock Unit Account.

 
3.02  
Moody’s Account.  The Moody’s Account shall earn interest at a monthly interest
rate that is one twelfth of the greater of (a) 8%, or (b) the average for the
calendar month of the Moody’s Corporate Bond Yield Index as published by Moody’s
Investors Service, Inc. (or any successor thereto), or, if such monthly yield is
no

 
Page 4
 

   longer published, a substantially similar average selected by the Benefits
Committee.  Interest shall be credited as of the end of each calendar quarter,
for each month during the quarter, on the average balance of the Moody’s Account
during the quarter, determined by adding the opening and closing balances for
the quarter and dividing by two.



3.03  
Stock Unit Account.

 
(a)  
The Stock Unit Account shall consist of phantom shares of Textron common
stock.  The number of stock units credited to a Participant’s Stock Unit Account
as a result of any elective or non-elective contribution shall equal the amount
of the cash contribution credited on the last day of a calendar quarter divided
by the average of the composite closing prices of Textron common stock, as
reported in The Wall Street Journal, for each trading day in the quarter in
which the credit is made.

 
(b)  
Textron shall credit additional stock units to a Participant’s Stock Unit
Account to reflect dividend equivalents attributable to the stock units that
were credited to the Participant’s Stock Unit Account on the record date.  The
number of additional stock units shall be determined by dividing the dividend
amount by the average of the composite closing prices of Textron common stock,
as reported in The Wall Street Journal, for each trading day in the quarter in
which the record date occurs.

 
(c)  
The number of stock units credited to a Participant’s Stock Unit Account shall
be adjusted, without receipt of any consideration by Textron, on account of any
stock split, stock dividend, or similar increase or decrease affecting Textron
common stock, as if the stock units were actual shares of Textron common stock.

 
(d)  
All distributions from the Stock Unit Account shall be made in cash.  No Textron
common stock shall be distributed from the Plan in any circumstance.

 
3.04  
Quarterly Adjustments.  A Participant’s Moody’s Account and Stock Unit Account
shall be adjusted on the last day of each calendar quarter to reflect additional
Deferred Income credited to the Account, distributions from the Account, and
investment gains or losses allocated to the Account.

 
3.05  
Transfers and Distributions From Stock Unit Account.  A Participant who has
Separated From Service may elect to transfer all or part of his Stock Unit
Account in cash to his Moody’s Account.  The Participant may elect a transfer
once each calendar quarter, in 5% increments (with a minimum transfer of 10% of
the Stock Unit Account), effective as of the first day of the calendar quarter
following the minimum notice of three business days.  The cash value transferred
will be

 
Page 5
 
 
determined by multiplying (a) the average of the composite closing prices of
Textron common stock, as reported in The Wall Street Journal, for the ten
trading days immediately following the calendar quarter in which the election to
transfer was made, times (b) the number of whole and fractional vested stock
units credited to the Participant’s Stock Unit Account on the last day of the
calendar quarter preceding the transfer, times (c) the percentage being
transferred.  The same methodology shall be used to determine the amount of any
cash distribution from the Participant’s Stock Unit Account.

 
Article IV - Vesting
 
4.01  
Elective Deferred Income, Automatic Deferred Income, and Annual Stock Unit
Grant.  A Participant’s Elective Deferred Income, Automatic Deferred Income, and
Annual Stock Unit Grant shall always be 100% vested.

 
4.02  
Textron Company Contribution.  A Participant’s Textron Company Contribution, and
any dividend equivalents associated with the Textron Company Contribution, shall
vest as follows:

 
(a)  
50% of the Textron Company Contribution and associated dividend equivalents
shall vest on December 31 of the calendar year in which the Elective Deferred
Income would have been paid to the Participant if he had not made a deferral
election, but only if the Participant has not received a distribution of the
matched Elective Deferred Income before that December 31; and

 
(b)  
the remaining 50% of the Textron Company Contribution and associated dividend
equivalents shall vest on the following December 31, but only if the Participant
has not received a distribution of the matched Elective Deferred Income before
that December 31.

 
(c)  
Any Textron Company Contribution and associated dividend equivalents that have
not vested pursuant to subsections (a) and (b), above, shall continue to vest
after the Participant’s Separation from Service, but only if the Participant has
not received a distribution of the matched Elective Deferred Income before the
vesting date.  Any Textron Company Contribution and associated dividend
equivalents that have not vested pursuant to subsections (a) and (b), above,
shall become 100% vested upon the Participant’s death or Total Disability.

 
4.03  
Forfeiture of Non-Vested Amounts.  Any portion of the Participant’s Textron
Company Contribution and associated dividend equivalents that is not vested when
the Participant receives a distribution of the matched Elective Deferred Income
shall be forfeited.

 
Page 6
 
Article V - Payments to Participants
 
5.01  
Separation From Service.  Upon a Participant’s Separation From Service or Total
Disability, the distribution of the Participant’s Account shall commence (or, in
the case of a lump sum distribution, shall be made) on the date elected by the
Participant in accordance with Section 5.03.

 
5.02  
Time and Form of Payment.  Subject to Section 5.04 (automatic lump-sum
distributions), below, the distribution of a Participant’s Account upon
Separation From Service or Total Disability shall be made in one of the
following forms:

 
(a)  
A lump sum payment on the last business day of the first calendar quarter
commencing after his Separation From Service.

 
(b)  
A lump sum payment on the last business day of January in the first calendar
year commencing after his Separation From Service.

 
(c)  
Annual installments over a period not exceeding 10 years, commencing on the last
business day of January in the first calendar year after his Separation From
Service, with subsequent installments paid on the anniversary of that date.  The
installment payment shall be calculated each year by dividing the Participant’s
unpaid account balance as of January 1 of that year by the remaining number of
unpaid installments.  Installment payments shall be made ratably from the
Participant’s Moody’s Account and Stock Unit Account.

 
5.03  
Distribution Elections.

 
(a)  
A Participant may make a special election before the end of 2007 to receive the
Participant’s Account under one of the distribution options in Section
5.02.  The Participant may not make a new election under this paragraph if the
election would accelerate payment of the Participant’s benefit into the year of
the new election, or if the new election would postpone a distribution that
otherwise would be made in 2007.  An election under this paragraph shall be made
in the manner prescribed by the Plan Administrator; but the election shall not
be required to comply with the requirements of subsection (c), below (concerning
changes in payment elections).

 
(b)  
Any Participant whose Account is first credited with Deferred Income after 2007
must make a distribution election at the time of the Participant’s enrollment in
the Plan.  If a Participant does not make a valid distribution election at the
time of his initial enrollment, the Participant shall be deemed to have elected
a lump sum payment of his Account on the last business day of January in the
first calendar year commencing after his Separation From Service.

 
Page 7
 
(c)  
After 2007, a Participant may change the form of payment he previously elected
for his Account once (but only once).  The Participant’s new payment election
must satisfy the following requirements:

 
(1)  
the new election must be made at least twelve months before the date when
payment of the Account would otherwise commence (and the new election shall be
ineffective if a subsequent event causes the original payment date to fall
within the 12-month period); and

 
(2)  
the new election must defer the date on which payment of the Account will
commence by at least five years from the commencement date applicable to the
Participant’s previous election.

 
5.04  
Automatic Lump Sum Payments.  If the value of a Participant’s Account at the
time of his Separation From Service or Total Disability is $100,000 or less, the
Participant’s Account shall be paid in a lump sum, even if the Participant
elected to receive installments.

 
5.05  
Administrative Adjustments in Payment Date.  A payment is treated as being made
on the date when it is due under the Plan if the payment is made on the due date
specified by the Plan, or on a later date that is either (a) in the same
calendar year (for a payment whose specified due date is on or before September
30), or (b) by the 15th day of the third calendar month following the date
specified by the Plan (for a payment whose specified due date is on or after
October 1).  A payment also is treated as being made on the date when it is due
under the Plan if the payment is made not more than 30 days before the due date
specified by the Plan.  A Participant may not, directly or indirectly, designate
the taxable year of a payment made in reliance on the administrative rules in
this Section 5.05.

 
5.06  
Distributions Before January 1, 2008.  Distributions after 2004 and before the
effective date of the Plan were made in good faith compliance with IRC Section
409A and Internal Revenue Service guidance interpreting IRC Section 409A.

 
Article VI - Payments to Beneficiaries
 
6.01  
Designating a Beneficiary.  A Participant may designate one or more
Beneficiaries to receive the Participant’s Account after his death.  The
designation shall be made in writing on a form provided by Textron, and shall be
subject to any requirements or conditions Textron imposes.  The Participant may
change the Beneficiary designation at any time before the earlier of the
Participant’s death or the complete distribution of the Participant’s
Account.  If a Participant’s Account is community property, any designation of a
Beneficiary shall be valid or effective only as permitted under applicable
law.  Any valid Beneficiary

 
Page 8
 
 
designation, and any valid change in a previous Beneficiary designation, shall
become effective when Textron receives and accepts the Beneficiary designation
form.  The most recent valid Beneficiary designation in effect at the time of
the Participant’s death shall supersede any previous Beneficiary designation.

 
6.02  
Default Beneficiary.  In the absence of an effective Beneficiary designation, or
if all persons so designated have predeceased the Participant, the Participant’s
Account shall be paid to the Participant’s surviving spouse.  If there is no
surviving spouse, the Participant’s Account shall be paid to the Participant’s
natural and adopted children and their descendants per stirpes or, if there are
no natural or adopted children or their descendants, to the Participant’s
estate.

 
6.03  
Beneficiary Who Is Not Legally Competent.  If a Participant’s Beneficiary is a
minor, a person who has been declared incompetent, or a person incapable of
handling the disposition of his property, the Benefits Committee may direct
Textron to pay the Participant’s Account to the guardian, legal representative,
or person having the care and custody of such Beneficiary.  The Benefits
Committee may require proof of incompetency, minority, incapacity, or
guardianship as it deems appropriate prior to distribution of the Account.  Such
distribution shall completely discharge the Benefits Committee and any Textron
Company from all liability with respect to such Beneficiary’s interest in the
Account.

 
6.04  
Distributions Upon Death.  If a Participant dies before his Account has been
fully distributed, any amount remaining in his Account at his death shall be
paid to his Beneficiary in a lump sum on the last business day of the month
following his death.  If a Beneficiary is receiving installment payments as of
December 31, 2007, any remaining installments due after 2007 shall be aggregated
and paid in a lump sum on the last business day of January 2008.

 
Article VII - Unfunded Plan
 
Benefits provided under this Plan are unfunded obligations of Textron.  Nothing
contained in this Plan shall require Textron to segregate any monies from its
general funds, to create any trust, to make any special deposits, or to purchase
any policies of insurance with respect to such obligations.
 
Article VIII - Plan Administration
 
8.01  
Plan Administrator’s Powers.  Textron shall have all such powers as may be
necessary to carry out the provisions hereof. Textron may from time to time
establish rules for the administration of this Plan and the transaction of its
business. Subject to Section 8.04, any actions by Textron shall be final,
conclusive and binding on each Participant and all persons claiming by, through
or under any Participant.  Textron (and any person or persons to whom it
delegates any of its authority as plan administrator) shall have discretionary

 
Page 9
 
 
authority to determine eligibility for Plan benefits, to construe the terms of
the Plan, and to determine all questions arising in the administration of the
Plan.

 
8.02  
Use of Third Parties to Assist with Plan Administration.  Textron may employ or
engage such agents, accountants, actuaries, counsel, other experts and other
persons as it deems necessary or desirable in connection with the interpretation
and administration of this Plan.  Textron and its committees, officers,
directors and employees shall not be liable for any action taken, suffered or
omitted by them in good faith in reliance upon the advice or opinion of any such
agent, accountant, actuary, counsel or other expert.  All action so taken,
suffered or omitted shall be conclusive upon each of them and upon all other
persons interested in this Plan.

 
8.03  
Proof of Right to Receive Benefits.  Textron may require proof of death or Total
Disability of any Participant and evidence of the right of any person to receive
any Plan benefit.

 
8.04  
Claims Procedure.  A Participant or Beneficiary who believes that he is being
denied a benefit to which he is entitled under the Plan may file a written
request with the Benefits Committee setting forth the claim.  The Benefits
Committee shall consider and resolve the claim.  

 
Article IX - Amendment and Termination
 
9.01  
Amendment or Termination.  Subject to Section 9.02, below, the Board or its
designee shall have the right to amend, modify, suspend, or terminate this Plan
at any time by written resolution or other formal action reflected in writing.

 
9.02  
Restrictions on Amendment or Termination.  No amendment, modification,
suspension, or termination shall reduce the amount credited to a Participant’s
Account immediately before the effective date of the amendment, modification,
suspension, or termination.  

 
9.03  
Distributions Upon Plan Termination.  Upon the termination of the Plan by the
Board with respect to all Participants, and termination of all arrangements
sponsored by any Textron Company that would be aggregated with the Plan under
IRC Section 409A, Textron shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to pay the Participant’s
vested Account in a lump sum, to the extent permitted under IRC Section
409A.  All payments that may be made pursuant to this Section 9.03 shall be made
no earlier than the thirteenth month and no later than the twenty-fourth month
after the termination of the Plan.  Textron may not accelerate payments pursuant
to this Section 9.03 if the termination of the Plan is proximate to a downturn
in Textron’s financial health.  If Textron exercises its discretion to
accelerate payments under this Section 9.03, it shall not adopt any new
arrangement that would have been

 
 
Page 10
 
  
aggregated with the Plan under IRC Section 409A within three years following the
date of the Plan’s termination.

 
Article X - Miscellaneous
 
10.01  
Use of Masculine or Feminine Pronouns.  Unless a contrary or different meaning
is expressly provided, each use in this Plan of the masculine or feminine gender
shall include the other and each use of the singular number shall include the
plural.

 
10.02  
Transferability of Plan Benefits.

 
(a)  
Textron shall recognize the right of an alternate payee named in a domestic
relations order to receive all or a portion of a Participant’s benefit under the
Plan, provided that (1) the domestic relations order would be a “qualified
domestic relations order” within the meaning of IRC Section 414(p) if IRC
Section 414(p) were applicable to the Plan (except that the order may require
payment to be made to the alternate payee before the Participant’s earliest
retirement age), (2) the domestic relations order does not purport to give the
alternate payee any right to assets of any Textron Company, (3) the domestic
relations order does not purport to allow the alternate payee to defer payments
beyond the date when the benefits assigned to the alternate payee would have
been paid to the Participant, and (4) the domestic relations order does not
require the Plan to make a payment to an alternate payee in any form other than
a cash lump sum.

 
(b)  
Except as provided in subsection (a) concerning domestic relations orders, no
amount payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge or encumbrance of any kind.  Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit, whether presently or subsequently payable, shall be void unless so
approved.  Except as required by law, no benefit payable under this Plan shall
in any manner be subject to garnishment, attachment, execution or other legal
process, or be liable for or subject to the debts or liability of any
Participant or Beneficiary.

 
10.03  
Section 409A Compliance.  The Plan is intended to comply with IRC Section 409A
and should be interpreted accordingly.  Any distribution election that would not
comply with IRC Section 409A is not effective.  To the extent that a provision
of this Plan does not comply with IRC Section 409A, such provision shall be void
and without effect.  Textron does not warrant that the Plan will comply with IRC
Section 409A with respect to any Participant or with respect to any payment,
however.  In no event shall any Textron Company; any director, officer, or
employee of a Textron Company; or any member of the Benefits Committee be

 
Page 11
 
 
liable for any additional tax, interest, or penalty incurred by a Participant or
Beneficiary as a result of the Plan’s failure to satisfy the requirements of IRC
Section 409A, or as a result of the Plan’s failure to satisfy any other
requirements of applicable tax laws.

 
 
10.04  
Controlling State Law.  This Plan shall be construed in accordance with the laws
of the State of Delaware.

 
 
 


 
 
Page 12
 



 
 


 


 
TEXTRON
 


 
 
DEFERRED INCOME PLAN
FOR NON-EMPLOYEE DIRECTORS
____________________________
APPENDIX A
____________________________
Prior Plan Provisions
(As in effect before January 1, 2008)
 



 



Deferred Income Plan
for Non-Employee Directors
Appendix A — Prior Plan Provisions
 
Table of Contents




Introduction


ARTICLE I – PARTICIPATION


ARTICLE II – DEFERRED INCOME ACCOUNTS


ARTICLE III – PAYMENTS


ARTICLE IV – MISCELLANEOUS



Table of Contents
Page i
Deferred Income Plan
for Non-Employee Directors
Appendix A — Prior Plan Provisions
 
Introduction
 
Before January 1, 2008, the Deferred Income Plan for Non-Employee Directors (the
“Plan”) provided both elective and nonelective deferred compensation for
non-employee directors of Textron.  The Plan has been amended and restated,
effective January 1, 2008, to reflect the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “IRC”) and to incorporate certain
other changes.
 
A.
Protected Benefits

 
(Earned and Vested Before 2005)

 
The portion of Appendix A that follows this Introduction sets forth the
provisions of the Plan as in effect on October 3, 2004, when IRC Section 409A
was enacted as part of the American Jobs Creation Act of 2004, with certain
modifications imposing additional restrictions on distributions and changing
provisions for measuring investment returns.  Directors’ deferred compensation
that was earned and vested (within the meaning of Section 409A) before January
1, 2005, and any subsequent increases that are permitted to be included in this
amount under Section 409A (“Protected Benefits”), are calculated and paid solely
as provided in Appendix A, and are not subject to any other provisions of the
Deferred Income Plan for Non-Employee Directors.
 
The Protected Benefits are not intended to be subject to IRC Section 409A.  No
amendment to this Appendix A that would constitute a “material modification” for
purposes of Section 409A shall be effective unless the amending instrument
states that it is intended to materially modify Appendix A and to cause the
Protected Benefits to become subject to Section 409A.  Although the Key
Executive Protected Benefits are not intended to be subject to Section 409A, no
Textron Company (nor any director, officer, or other representative of a Textron
Company) shall be liable for any adverse tax consequence suffered by a Director
or Beneficiary if a Protected Benefit becomes subject to Section 409A.
 
B.
Benefits Subject To Section 409A

 
(Earned or Vested From 2005 Through 2007)

 
Deferred compensation earned by Directors after 2004, and deferred compensation
that became vested after 2004, are subject to the provisions of IRC Section
409A.  To the extent that these benefits were earned under the Plan before
January 1, 2008, the benefits shall be calculated under the provisions of the
Plan set forth in this Appendix A.  However, any benefits earned or vested under
the Plan after 2004 shall be paid exclusively as provided in the Deferred Income
Plan for Non-Employee Directors (not
 
 
Appendix A
Page 1
 
including this Appendix A), and shall not be subject to any provision of
Appendix A that relates to the payment or distribution of benefits.  Although
the provisions of the Deferred Income Plan for Non-Employee Directors generally
are effective as of January 1, 2008, the provisions that govern the distribution
of benefits earned or vested after 2004 under the Plan are effective as of
January 1, 2005.
 
Section 3.3 requires a Director to make an election before the end of 2007 to
receive the Director’s Account under one of the distribution options in Section
3.3.  This election provision is effective as of July 25, 2007, the date on
which the Plan was adopted by the Board of Directors of Textron Inc.
 
Deferred Income Plan
for Non-Employee Directors
 
The text that follows sets forth the provisions of the Plan as in effect on
October 3, 2004, and as modified thereafter in certain respects that do not
constitute “material modifications” for purposes of IRC Section 409A.  The
defined terms in Appendix A relate only to the provisions set forth in Appendix
A: they do not apply to any other provisions of the Deferred Income Plan for
Non-Employee Directors, and terms defined elsewhere in the Deferred Income Plan
for Non-Employee Directors do not apply to Appendix A.  No additional benefits
shall accrue or be deferred under Appendix A after December 31, 2007.


ARTICLE I – PARTICIPATION
 
 
1.1  
Non-employee members of the Board of Directors of Textron Inc. may elect to
defer receipt of any or all of the annual retainer, in excess of the $60,000
required deferral to the stock unit account, and meeting fees into either a
stock unit account or an interest-bearing account.  The Annual Stock Unit Grant
is automatically deferred into the stock unit account.

 
 
1.2  
Each Director must have on file with Textron a Deferral Election Form indicating
deferral elections for the following calendar year(s).

 
 
1.3 
For any complete calendar quarters remaining in the calendar year in  which an
individual initially becomes a non-employee director, the  Director may elect to
defer his or her fees at any time before the start of each such quarter.

 
ARTICLE II – DEFERRED INCOME ACCOUNTS
 
 
2.1 
For record-keeping purposes only, Textron shall maintain a stock unit account
and an interest-bearing account for each non-employee Director.

 
Appendix A
Page 2
 
 
2.2 
Stock Unit Account.        

   
 
The Stock Unit Account shall consist of Stock Units, which are fictional shares
of Textron common stock accumulated and accounted for the sole purpose of
determining the cash payout of any distribution under this portion of the Plan.

   
 
As of the end of each calendar quarter, Textron shall credit to the Stock Unit
Account 10% (includes a 10% Premium contributed by Textron, the “Premium”) of
the amount the Director deferred into this account during the quarter.  Textron
shall credit no Premium with respect to the Annual Stock Unit Grant or the
required deferral. Textron shall also credit to this account Stock Units equal
to the number of shares of Textron common stock that would have been allocated
on account of dividends.

   
 
The number of Stock Units Textron shall credit to the Stock Unit  Account will
equal the number of shares of Textron common stock that could have been
purchased at a price per share equal to the average price per share of Textron
common stock contributed to the Textron Savings Plan during that quarter.

   
 
Half of the 10% Premium contributed by Textron shall vest (become
nonforfeitable) on December 31 of the calendar year in which the deferred income
otherwise would have been paid, and the remaining half on the next December
31.  The Premium will continue to vest after the termination of  the
Directorship.  The Premium will vest only if the related deferred compensation
is unpaid at the time of vesting.  Unvested Premiums shall vest immediately upon
the Director’s death or total disability as determined by the Textron Benefits
Committee.

 
 
2.3
Moody’s Account

 
 
As of the end of each calendar quarter Textron shall credit to the Moody’s
Account an amount equal to interest on the average balance the Moody’s Account
during such quarter.  The average balance will be computed by adding the opening
and closing balances for the quarter and dividing by two.  Interest will be
credited monthly at the greater of 8% or the Moody’s Corporate Bond Yield Index
Rate.

 
ARTICLE III – PAYMENTS
 
3.1  
Payments or withdrawals from either the Stock Unit Account or the Moody’s
Account or transfers between the two accounts shall not be allowed while the
individual remains a Director of Textron.  Prior to or at the time of the
Director’s resignation, removal, or retirement from the Board of Directors, the

 
Appendix A
Page 3
 
Director must elect a payment schedule.

 
3.2  
Upon the Director’s resignation, removal, or retirement from the Board of
Directors, the Director may, once each calendar quarter, elect to transfer, in
5% increments (with a minimum transfer of 10% of the Stock Unit Account), any or
all amounts in the Stock Unit Account to the Moody’s Account.  The cash amount
transferred will be determined by multiplying the current value of Textron
common stock by the number of whole or fractional Stock Units in the Stock Unit
Account as of the end of that calendar quarter times the percentage being
transferred.  The current value shall be the average of the composite closing
prices, as reported in The Wall Street Journal for the ten trading days
immediately following the calendar quarter in which the election to transfer was
made.

 
3.3  
A Director must make a payment election by completing the Payment Election Form
before the end of 2007.  The Director may elect on the Payment Election Form to
receive (1) the entire amount of his or her accounts as soon as practical
following the end of the current quarter which will be deemed to be an election
to transfer under the provisions of paragraph 3.2 in the current quarter all
amounts in the Director’s Stock Unit Account, (2) the entire amount of his or
her accounts as soon as practical following the end of the current calendar year
which will be deemed to be an election to transfer under the provisions of
paragraph 3.2 in the final quarter of the current calendar year all amounts in
the Director’s Stock Unit Account, or (3) payment in a number of annual
installments, each payable as soon as practical following the end of each
successive calendar year, over a period of up to five years which will be deemed
to be an election to transfer under the provisions of paragraph 3.2 in the final
quarter of each respective calendar year an amount, if necessary, from the
Director’s Stock Unit Account sufficient to make the required payment.  Annual
installments shall be calculated each year by dividing the unpaid amount as of
January 1 of that year by the remaining number of unpaid installments.  If a
Director fails to make a payment election before the end of 2007, the Director’s
Account shall be distributed in a lump sum following the end of the calendar
year in which he retires or otherwise terminates from the Board of Directors.

 
3.4  
During the installment period, the unpaid balance in the Moody’s Account will
continue to earn interest at the same rate as if the individual had continued as
a Director.

 
3.5  
If a Director dies before his Account has been fully distributed, any amount
remaining in his Account at his death shall be paid to his Beneficiary in a lump
sum on the last business day of the month following his death.  If a Beneficiary
is receiving installment payments as of December 31, 2007, any remaining
installments due after 2007 shall be aggregated and paid in a lump

 
 
Appendix A
Page 4

 

  sum on the last business day of January 2008.

 

  The designated beneficiary may be changed from time to time by delivering a
new Designation of Beneficiary Form to Textron.  If no designation is made, or
if the named beneficiary predeceases the Director, payment shall be made to the
Director’s estate.

 
3.6  
At the discretion of Textron, the payments to be made after the Director’s
resignation, removal, or retirement from the Board of  Directors pursuant to
this Article III may be accelerated in such amounts and at such times as the
Benefits Committee determines.

 
ARTICLE IV – MISCELLANEOUS
 
4.1  
Benefits provided under this Plan are unfunded obligations of Textron.  Nothing
contained in this Plan shall require Textron to segregate any monies from its
general funds with respect to such obligations.

 
4.2  
The Textron Benefits Committee shall be the plan administrator of this Plan and
shall be solely responsible for its general administration and interpretation
and for carrying out the provisions hereof, and shall have all such powers as
may be necessary to do so.

 
4.3  
Unless a contrary or different meaning is expressly provided, each use in this
Plan of the masculine or feminine shall include the other and each use of the
singular number shall include the plural.

 
4.4  
Textron shall recognize the right of an alternate payee named in a domestic
relations order to receive all or a portion of a Participant’s benefit under the
Plan, provided that (1) the domestic relations order would be a “qualified
domestic relations order” within the meaning of IRC Section 414(p) if IRC
Section 414(p) were applicable to the Plan (except that the order may require
payment to be made to the alternate payee before the Participant’s earliest
retirement age), (2) the domestic relations order does not purport to give the
alternate payee any right to assets of any Textron Company, (3) the domestic
relations order does not purport to allow the alternate payee to defer payments
beyond the date when the benefits assigned to the alternate payee would have
been paid to the Participant, and (4) the domestic relations order does not
require the Plan to make a payment to an alternate payee in any form other than
a cash lump sum.  Except as provided in the preceding sentence concerning
domestic relations orders, no amount payable at any time under this Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge or
encumbrance of any kind.  Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any such benefit, whether presently or subsequently
payable, shall be void unless so approved.  Except as

 
Appendix A
Page 5
 
 
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution or other legal process, or be
liable for or subject to the debts or liability of any Director or Beneficiary.

 
4.5  
The Board or its designee shall have the right to amend, modify, suspend, or
terminate this Plan at any time by written ratification of such action;
provided, however, that no amendment, modification, suspension, or termination
shall reduce the amount credited to either the Stock Unit Account or the Moody’s
Account immediately before the effective date of the amendment, modification,
suspension, or termination.

 
4.6  
This Plan shall be construed in accordance with the laws of the State of
Delaware.

 
Appendix A
Page 6




